Citation Nr: 1529826	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for right hip disorder.

4. Entitlement to service connection for low back disorder.

5. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

6. Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

7. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from January 2009 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for migraine headaches, right knee chondromalacia, and GERD and assigned initial ratings of 30 percent, 10 percent, and 0 percent, all effective from April 19, 2011; and which denied service connection for neck pain, left knee pain, right hip pain, and low back pain.

In a substantive appeal submitted in August 2013, the Veteran contended that his migraine headaches severely affected his employment, and that he had been laid off because of his headaches.  The Board finds that this evidence reasonably raises a claim of entitlement to TDIU as part of his claim of entitlement to an increased rating for service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the title page of this decision has been modified to reflect this issue on appeal.

The issue of entitlement to higher initial ratings for migraine headaches, right knee chondromalacia, and GERD, and to TDIU rating are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a disability manifested by neck pain that had an onset in service, or that is otherwise related to service.

2. The Veteran does not have a disability manifested by left knee pain that had an onset in service, or that is otherwise related to service.

3. The Veteran does not have a disability manifested by right hip pain that had an onset in service, or that is otherwise related to service.

4. The Veteran does not have a disability manifested by low back pain that had an onset in service, or that is otherwise related to service.


CONCLUSIONS OF LAW

1. A neck disability was not incurred in or aggravated by a period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2. A left knee disability was not incurred in or aggravated by a period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3. A right hip disability was not incurred in or aggravated by a period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4. A low back disability was not incurred in or aggravated by a period of active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

Also, VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records.   A VA examination was obtained in September 2010 that included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The September 2010 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) do not show any report of or findings related to neck pain, left knee pain, right hip pain, or low back pain.

The Veteran's DD Form 214 shows that his military occupational specialty was as a parachute rigger and that he was awarded a Parachutist Badge.  

On a VA Form 21-0819 VA/DoD Joint Disability Evaluation Board Claim dated in September 2010, the Veteran reported that he started having low back pain in April 2009 when he was limping with his foot pain.  He reported he had not sought treatment for this as it was intermittent and not enough of a problem to go seek treatment.  He reported he began having pain in his neck at the same time that his foot started acting up in April 2009.  He indicated he did not have any specific trauma to his neck and that he has never sought treatment for this as it has improved.  He also reported that the pain in his right hip started after he got off his crutches in March 2010, and he attributed the right hip pain to limping with his left foot pain.  He reported he never sought treatment for it because it was not that painful, and was just sore once in awhile.  Finally, the Veteran reported he began having knee pain in April 2009 after he was limping from the foot pain, but that he had not sought treatment for his knees because the pain was very mild and intermittent.  The diagnoses included lower back pain normal exam no pathology, neck pain normal exam no pathology, normal exam left knee no pathology, and right hip pain normal exam no pathology.

In a statement received in December 2011, the Veteran reported that his neck, left knee, right hip, and lower back pain were a result of the bad jump he had in service that also caused his right knee injury.  He claimed that this bad jump occurred when he landed on an old air field full of broken concrete and there was nothing to shelter his fall.  He claimed that his right knee took the hardest hit because he was in excruciating constant pain, and that he had an altered walking pattern because of the right knee which contributed to the pain in his other knee, his hip, and his back.

In a substantive appeal received in August 2013, the Veteran reported that his back pain, neck pain, hip pain, and left knee pain seemed to radiate from all over.  He reported that in service he was "airborne" and had many jumps, and that the pain could be from all the years of jumping out of airplanes.  He claimed he had bad jumps, which should be on record, but that not every bad jump led him to the hospital because he might have just been seen by the unit medic.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends that he has neck pain, left knee pain, right hip pain, and low back pain as a result of bad jumps during his active service.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  See also McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In this case, however, the record does not show he has, or has had, a diagnosis of any neck, left knee, right hip, or low back disability at any time during the appeal period.  On a VA/DoD Joint Disability Evaluation in September 2010, the Veteran reported he started having low back pain, neck pain, and knee pain in April 2009 when he was limping from foot pain, and that pain in his right hip started after he got off crutches in March 2010; however, the diagnoses included normal examination and no pathology of the lower back, neck, left knee, or right hip.  The Board concludes that because service connection cannot be awarded for neck pain, knee pain, hip pain, or low back pain, and the competent medical evidence of record is insufficient to show that the Veteran has a neck disability, a left knee disability, a right hip disability, or a low back disability that is related to his service or a service-connected disability; the claims for service connection must be denied.  Id.; see also Sanchez-Benitez v. West, supra.

Full consideration has been given to the Veteran's own assertions that he has neck pain, left knee pain, right hip pain, and low back pain related to bad jumps in service.  Service records show that he was awarded a Parachutist Badge in service, and support his competent and credible statements regarding his parachute jumps in service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If the Veteran, for instance, injured his neck, knee, hip, or low back in service, and had complaints and symptoms thereafter, he would certainly be competent to report the circumstances of any injury as well as his symptoms thereafter.  However, the diagnosis of and probable etiology of a chronic neck, back, knee, or hip disorder is not subject to lay diagnosis as it requires analysis of diagnostic studies such as X-rays or computed tomography scans and knowledge of the musculoskeletal system and various disorders that affect this system.  Accordingly, the Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  Id.; 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a). 

The preponderance of the evidence is therefore against the claims of service connection for neck pain, left knee pain, right hip pain, and low back pain, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for neck pain is denied.

Service connection for left knee pain is denied.

Service connection for right hip pain is denied.

Service connection for low back pain is denied.


REMAND

The record reflects that in September 2010, the Veteran last underwent an examination of the severity of his service-connected migraine headaches, right knee chondromalacia, and GERD.  

In a statement dated in December 2011, the Veteran reported that his migraine headaches were severely affecting his life and full time employment.  He reported that his headaches were more frequent and more severe in pain than in the past, and that his employer was trying to work with him because they knew he was working with a physician to try to get his headaches under control.  He also reported he had been prescribed additional medication for the headaches.  With regard to his right knee chondromalacia, the Veteran reported that this condition was severe to the point that he was prescribed a narcotic for the pain and that the pain caused him to favor the left side when walking, which caused intense pain on the left side.  With regard to his GERD, the Veteran reported he had constant regurgitation, and that he was no longer taking over the counter medications because his GERD had increased in severity and he had since been prescribed medication for it. 

In a substantive appeal (VA Form 9) submitted in August 2013, the Veteran reported that his past employer tried for as long as they could to work with him regarding his migraine headache situation, but that he had been laid off because of his migraine headaches.  He reported having migraines for many years and that he did not always go to the doctor for them because he had medications and had been told by his doctor what to do when he had an attack.  He reported having prostrating attacks on average of eight or more a month, that lasted at least a couple of days.  He claimed that his migraines severely affected his employment and school attendance.  He also claimed that his right knee chondromalacia was worsening, that he was experiencing more pain than in the past, and that his pain medications had been increased because the pain was intensifying.  With regard to GERD, the Veteran reported having heartburn almost daily and claimed he told the examiner that he experienced regurgitation daily.  He indicated he was currently daily medication for this condition, both prescription and over-the-counter medication.  

In view of the fact that the last evaluation of the Veteran's service-connected disabilities was in 2010, and he submitted statements, in 2011 and 2013, as set forth above, essentially claiming that his migraine headaches, right knee chondromalacia, and GERD symptoms had worsened, a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Further, attempts should be made to obtain any recent treatment records, related to his migraine headaches, right knee, or GERD.  

Moreover, as noted above, the record has raised an inferred claim for TDIU, based specifically on the Veteran's testimony that he is unable to maintain employment due to his service-connected disabilities.  Because he Veteran has not received appropriate notice regarding the TDIU issue, and the TDIU issue is inextricably intertwined with the other issue on appeal, the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. With regard to the TDIU claim, ensure VCAA compliance by providing the Veteran with notice of what evidence is required to establish entitlement to this benefit and to afford him the opportunity to submit additional argument and evidence on the claim.

2. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for his migraine headaches, right knee chondromalacia, and GERD.  Negative replies should be requested 

3. Schedule the Veteran for VA examinations to determine the current severity of his service-connected migraine headaches, right knee chondromalacia, and GERD.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's migraine headaches, right knee chondromalacia, and GERD.  

A specific medical opinion regarding the degree to which the Veteran's service-connected disabilities impact his employability (with detailed explanation of rationale) is necessary.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


